Citation Nr: 0218628	
Decision Date: 12/23/02    Archive Date: 12/28/02

DOCKET NO.  01-06 197A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Propriety of forfeiture declared against the appellant 
pursuant to 38 U.S.C.A. § 6103(a).


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran served on active duty from September 1945 to 
September 1951.  The veteran died in June 1995. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2000 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines and a March 2001 decision in which the 
Director of VA Compensation and Pension Service determined 
that the appellant had forfeited her entitlement to VA 
benefits in accordance with 38 U.S.C.A. 6103(a) on the 
basis that she had knowingly and intentionally presented 
materially false and fraudulent statements and evidence in 
support of her claim for death pension benefits as the 
veteran's widow. 

Because this appeal involves two veterans, the Board will 
dispatch this decision as two separate decisions under 
separate docket numbers for each veteran.  In this 
decision, the veteran identified above is referred to 
below as veteran #1.


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
appellant, and has obtained all relevant evidence 
necessary for the equitable disposition of the appellant's 
appeal. 

2.  In July 1995, the appellant filed a claim for death 
pension benefits stating that she had only been married to 
the veteran (veteran #1).

3.  In July 1998, the appellant's daughter filed a claim 
for death pension benefits stating that the appellant had 
only been married to the veteran (veteran #2); the 
appellant subsequently endorsed this application by her 
statements to a VA field investigator, and in written 
statements to VA.

4.  Beyond any reasonable doubt, the appellant knowingly 
made false representations concerning her claims for VA 
benefits.


CONCLUSION OF LAW

The forfeiture declared against the appellant was proper.  
38 U.S.C.A. § 6103(a) (West 1991 & Supp. 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In January 1985, the veteran (hereinafter "veteran #1") 
filed a claim for nonservice-connected pension benefits.  
He indicated that he had been married twice and that he 
married the appellant following the death of his first 
wife in 1943.  He enclosed a copy of the certificate of 
marriage showing that he married the appellant in January 
1949.  

In a February 1985 rating decision, the RO granted 
nonservice-connected pension benefits.  Veteran #1 was 
notified of the award in a letter dated March 1985.  In a 
July 1985 letter, he was notified that benefits included 
payments for a dependent spouse, the appellant.

In June 1995, veteran #1 died.  His death certificate 
shows that he was married.  

In July 1995, the appellant filed a claim for death 
benefits.  On the VA Form 21-534, Application for 
Dependency and Indemnity Compensation, she noted that she 
was only married to veteran #1.  She also submitted a copy 
of the marriage contract showing that she was single at 
the time of the marriage.  She also submitted a copy of 
veteran #1's death certificate.

In August 1995, the appellant was notified of the award of 
nonservice-connected death pension benefits on account of 
the death of veteran #1.

In July 1998, a claim for death benefits was filed on 
account of the death of another veteran (veteran #2).  In 
the application, it was indicated that the appellant had 
been married only once, to veteran #2, and that she did 
not live continuously with him from the date of their 
marriage to the date of his death because he abandoned his 
family when their child (daughter #1) was only three.  The 
application was signed by another daughter of the 
appellant (daughter #2) who is identified elsewhere as the 
ward of daughter #1.  On file is a marriage contract 
showing that veteran #2 and the appellant were married in 
October 1946.  Also on file is a separation agreement 
dated July 1948 which shows that the appellant left the 
veteran #2 by her own freewill, and that she renounced her 
rights as wife of veteran #2 for VA claims purposes.  

A report of field investigation conducted in August 1999 
shows that the appellant was legally remarried and 
currently receiving monthly death pension on account of 
her deceased second husband, veteran #1.  She stated that 
she was aware of the claim for death benefits filed on her 
behalf by her daughter.  During the interview, she stated 
that she was married to veteran #2 in October 1946, that 
she was forced to marry him by her parents, that she was 
not aware that he was already married before she married 
him, and that they were already living as husband and wife 
when veteran #2 admitted to her about his past 
relationship.  She added that after a violent 
confrontation, she and veteran #2 agreed to separate.  
Afterwards, she met and married veteran #1 who she lived 
with until he died.  She stated that she was currently 
receiving VA death pension benefits as a result of the 
death of veteran #1.  When she learned of the death of 
veteran #2 from her daughter (daughter #2), she applied 
for additional death pension benefits because her current 
benefits were "very small."

In a handwritten letter dated January 2000, the appellant 
stated that she wished to provide more information in her 
claim for benefits pursuant to the death of veteran #2.  
She added that she firmly believed that she was really 
qualified for the benefits, and was old and sickly and 
needed the money.  She signed the letter with the last 
name of veteran #2.

In July 2000, the RO established by administrative 
decision that the appellant could not be recognized as 
veteran #2's surviving spouse as continuous cohabitation 
was required from the date of marriage to the date of 
death.  The RO noted that the appellant had married 
another man, veteran #1, during the time that she and 
veteran #2 were separated.

In July 2000, the RO notified the appellant that it 
proposed to charge her with violation of Section 6103, 
Title, 35, United States Code because the evidence of 
record pertinent to her claim for death benefits on 
account of the death of veteran #2 established that she 
had presented false and fraudulent evidence in the 
prosecution of her claim for death benefits.  She was 
further notified that if the correct facts has been 
provided in 1995, her claim for death pension would have 
been denied as her marital relationship to veteran #1 was 
not established.  She was told that she knowingly and 
intentionally furnished false and fraudulent evidence to 
receive benefits to which she had no legal entitlement, 
and that she be submitted for consideration of forfeiture 
for fraud. 

The appellant replied in a July 2000 letter that she was 
sorry for the problems she caused concerning veteran #2, 
that there were many reasons why she had done it but 
especially her ignorance of the laws.  She stated that she 
did not understand the accusation of fraud and false 
statement in her claim for benefits to the death of 
veteran #1.  She asked forgiveness for making a mistake 
adding that it was not intentionally done.

In August 2000, the RO notified the appellant that the 
evidence had been found sufficient to warrant submission 
of the appellant for consideration of forfeiture.  In a 
March 2001 decision, the Director, VA Compensation and 
Pension Service invoked a Declaration of Forfeiture 
against the appellant.  It was determined that the 
appellant forfeited all rights, claims and benefits to 
which she might otherwise be entitled under laws 
administered by VA.

In April 2001, the appellant submitted a notice of 
disagreement with the forfeiture decision, stating that 
she did not file any claim for death benefits for veteran 
#2, but this was done by her daughter, daughter #2 without 
her knowledge and consent.  She claimed that this should 
not affect her claim for death benefits on account of 
veteran #1.  She added that she was truthful in filing the 
claim for death benefits on behalf of veteran #1 and 
declaring that she had never been married, because her 
marriage to veteran #2 had been void from the beginning.  
Submitted with the notice of disagreement was an affidavit 
of daughter #2 who stated that she filed the claim for 
death pension benefits in the name of veteran #2 on her 
own, without the knowledge and consent of the appellant.

In a July 2001 statement, the appellant denied submitting 
a claim for benefits following the death of veteran #2.  
She wrote, "to my knowledge I never submitted any claim 
for benefits in the name of [veteran #2] because we have 
been separated since 1948."  She added that she never saw 
the application nor signed it.

VCAA

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
President signed into law the VCAA, 38 U.S.C.A. § 5100 et 
seq.; see 66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and 
complete a claim.  The appellant was notified in the July 
2000 proposal to charge letter, the March 2001 decision 
declaring a forfeiture, and the May 2001 statement of the 
case of the laws and regulations related to forfeiture and 
of the circumstances surrounding the forfeiture of her 
benefits.  The Board concludes that the above-referenced 
discussions adequately informed the appellant of the laws 
and regulations regarding forfeiture and their application 
to her particular case and therefore, complied with VA's 
notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,631 
(Aug. 29, 2001) (codified at 38 C.F.R. § 3.159(c)).  In 
connection with the forfeiture decision, the appellant has 
had the opportunity to submit argument.  The appellant has 
not identified additional documents to be obtained or 
witnesses to interview regarding information pertinent to 
her claim.  Additionally, extensive field examinations 
were conducted.

Accordingly, the Board finds that VA has satisfied its 
duty to notify and to assist and that under the 
circumstances of this case, a remand would serve no useful 
purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face 
of overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Legal Criteria and Analysis

VA law provides that whoever knowingly makes or causes to 
be made or conspires, combines, aids, or assists in, 
agrees to, arranges for, or in any way procures the making 
or presentation of a false or fraudulent affidavit, 
declaration, certificate, statement, voucher, or paper 
concerning any claim for VA benefits shall forfeit all 
rights, claims, and benefits under all laws administered 
by VA (except laws pertaining to insurance benefits).  38 
U.S.C.A. § 6103(a) (West 1991 & Supp. 2002).

The forfeiture action is an adversarial process initiated 
by the VA Secretary that requires the application of a 
"beyond a reasonable doubt" standard to declare a 
forfeiture.  Thus, it involves a standard much higher than 
the typical claims adjudication standard.  See Trilles v. 
West, 13 Vet. App. 314, 318, 326-27 (2000).

Forfeiture of benefits will not be declared until the 
person has been notified by the Chief Attorney or, in VA 
Regional Office, Manila, Philippines, the Adjudication 
Officer, of the right to present a defense.  Such notice 
shall consist of a written statement sent to the person's 
latest address of record setting forth (1) the specific 
charges against the person; (2) a detailed statement of 
the evidence supporting the charges, subject to regulatory 
limitations on disclosure of information; (3) citation and 
discussion of the applicable statute; (4) the right to 
submit a statement or evidence within 60 days, either to 
rebut the charges or to explain the person's position; (5) 
the right to a hearing within 60 days, with representation 
by counsel of the person's own choosing, and that no 
expenses incurred by a claimant, counsel or witness will 
be paid by the VA.  38 C.F.R. 3.905(b).  A review of the 
record in this case indicates that the RO complied with 
these procedural requirements. 

Based upon a review of the complete record, the Board 
finds that beyond any reasonable doubt, the appellant 
knowingly made false representations concerning her claim 
for VA benefits.  Although she did not file the initial 
application for death pension benefits on account of the 
death of veteran #2, it is evident that she subsequently 
endorsed this action.  This is clear from the results of 
the August 1999 field investigation when, although she 
admitted that she was already receiving death pension 
benefits on account of the death of another veteran, she 
was applying for additional death pension benefits because 
her current benefits were "very small."  Although she 
vehemently denied ever filing any claim for death benefits 
on account of veteran #2, after she learned of VA's plans 
to charge her with forfeiture, this is plainly 
contradicted by her actions.  Notably, in January 2000 she 
signed a letter to VA seeking benefits on account of the 
death of veteran #2, signing the letter using her first 
name and the last name of veteran #2 as her own.  Later, 
in April 2001 arguments she claimed that she was truthful 
in filing her claim for death pension benefits on behalf 
of veteran #1 and claiming that she had never been 
previously married to veteran #2 as she considered her 
marriage to veteran #2 to be void from the beginning.  In 
light of the above evidence, the appellant's arguments 
that her actions were merely unintentional 
misrepresentations are not persuasive.  

The fact that her daughter initiated the application does 
not insulate the appellant from her subsequent actions 
endorsing the application.  The law is clear that the 
claimant need only assist in or agree to the false 
statement, which she clearly has done.  See 38 U.S.C.A. § 
6103(a) (West 1991 & Supp. 2002).

The appellant asks that regardless of her actions 
regarding her filing of the claim for death pension 
benefits on account of the death of veteran #2, this 
should not affect the benefits she was already receiving 
on account of the death of veteran #1.  However, the law 
is clear that anyone who knowingly makes a false statement 
to VA to procure benefits shall forfeit all benefits under 
VA.  She sought death pension benefits on account of both 
deaths, representing herself before VA as the surviving 
spouse of both.  Regardless of her actual marital status, 
she could not be the surviving spouse of both veteran's, 
making one of her claims false.  Therefore, the Board must 
conclude that beyond a reasonable doubt, the forfeiture 
declared against the appellant was proper.


ORDER

Forfeiture declared against the appellant pursuant to 38 
U.S.C.A. § 6103(a) having been proper, the appeal is 
denied.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

